Citation Nr: 0506997	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier than September 29, 
2000, for the grant of a 100 percent evaluation for 
hypothyroidism, status post thyroidectomy with depression, 
weight gain, cold intolerance, and sleepiness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to May 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Anchorage, 
Alaska, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted a 100 percent evaluation for 
hypothyroidism, status post thyroidectomy with depression, 
weight gain, cold intolerance, and sleepiness, effective 
September 29, 2000.  The veteran asserts that he warrants an 
earlier effective date.

In August 2003, the veteran's representative filed a motion 
for an advance on the docket, which was granted by the Board 
that same month.  In September 2003, the Board remanded the 
claim for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  The January 1999 rating decision, which failed to 
consider a claim for increase for hypothyroidism, is 
supportable.

2.  The veteran filed a claim for an increased evaluation for 
hypothyroidism on September 29, 2000.

3.  An increased evaluation was not factually ascertainable 
within one year of the September 29, 2000, claim for 
increase.

4.  There was no informal claim, formal claim, or written 
intent to file a claim for an increased evaluation prior to 
September 29, 2000.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision, which failed to 
consider a claim for increase for hypothyroidism, did not 
contain clear and unmistakable error.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2004).

2.  An effective date earlier than September 29, 2000, for 
the award of a 100 percent evaluation for hypothyroidism is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5109A, 5110 (West 2002); 38 C.F.R. §§ 3.105(a), 3.155, 3.157, 
3.400, 4.119, Diagnostic Code 7903 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give VA 
everything you the veteran has in his possession pertaining 
to the claims.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board notes that the veteran's 
claim for an earlier effective date for the award of an 
increased rating is a "downstream issue" from the veteran's 
claim for increase.  For example, the veteran filed a claim 
for increase in September 2000.  The RO issued a VCAA letter 
in May 2001, informing him of the evidence necessary to 
substantiate the claim.  In the July 2001 rating decision, 
the RO granted a 100 percent evaluation, effective September 
29, 2000.  The veteran has appealed the effective date 
assigned for the 100 percent evaluation.  This is considered 
a "downstream" issue as the veteran has raised a new issue 
(earlier effective date), following the grant of the benefit 
sought.  In this type of circumstance, if the claimant has 
received a VCAA letter for the underlying claim, here, a 
claim for increase, and the veteran raises a new issue (i.e., 
downstream issue) following the issuance of the rating 
decision, here, a claim for an earlier effective date, VA is 
not required to issue a new VCAA letter.  VAOPGCPREC 8-2003 
(Dec. 2003).  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to take proper action and issue a statement of the 
case if the disagreement is not resolved, but section 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly-raised issue.  
Id.  

Therefore, the RO, in the January 2002 statement of the case 
and the July 2004 supplemental statement of the case informed 
the veteran of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The May 2001 VCAA letter, the 
statement of the case, and the supplemental statement of the 
case also described what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the veteran with the 
applicable regulations addressing earlier effective dates in 
the statement of the case and the supplemental statement of 
the case.  The basic elements for establishing an earlier 
effective date have remained unchanged despite the change in 
the law with respect to duty to assist and notification 
requirements.  In the May 2001 letter, the RO had asked the 
veteran that if there was any additional evidence he wanted 
VA to obtain on his behalf, he should let VA know.  The VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the veteran.  In 
connection with this appeal, VA has obtained VA treatment 
records, dated from 1994 to the present, and fee-basis 
medical records, dated from 1987 to the present.  The veteran 
has not indicated the existence of any additional records 
that would aid in substantiating the claim.  Additionally, VA 
provided the veteran with an examination in connection with 
his claim for increase.  The RO has not provided an 
examination in connection with the claim for an earlier 
effective date; however, this does not prejudice the veteran 
because an examination would not assist him in obtaining an 
earlier effective date, when it has been granted based upon 
the date of claim.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

Service connection for status post thyroidectomy was granted 
by means of a November 1985 rating decision based upon the 
disease having existed prior to service and being aggravated 
during service.  A July 1985 VA examination report shows that 
the veteran reported that his thyroid had been removed in 
December 1984 because of a colloid goiter.  He stated he was 
taking Synthroid daily (0.15 milligrams) and had no symptoms.  
The RO determined that the disability was 10 percent 
disabling upon the veteran's entrance into service and 
assigned a noncompensable evaluation, effective May 22, 1985.  
See 38 C.F.R. § 3.322(a) (2004) (In cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree of 
disability existing at the time of entrance into active 
service).  The RO also denied service connection for 
hemorrhoids, stating that such condition had existed prior to 
service and had not been aggravated during service.  The 
veteran was notified of those determinations the following 
month, including his appellate rights, and he did not appeal 
either claim.  

In March 1998, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, stating 
that he was seeking compensation for chondromalacia of both 
knees and multiple sprains of both ankles, which he stated 
had occurred in September 1981.  At the time of this 
application, the veteran submitted VA medical records and 
private medical records, dated from 1987 to February 1998.  

A September 1990 private medical record shows that the 
veteran was seen to establish care for his hypothyroid 
condition.  The veteran noted that he had undergone thyroid 
surgery in 1984 and had been on thyroid medication since then 
and was "doing well."  The examiner noted that there were, 
"No other particular problems."  

A September 1991 letter states the following:

To Whom It May Concern,

____[The veteran]____________  is not 
medically able to return to work at this 
time.  I expect him/her to return to work 
as soon as he/she is physically able.  If 
you have any questions, please feel free 
to contact my office.

In September 1992, the veteran was seen for chronic leg 
swelling.  The examiner noted that the veteran had 
hypothyroidism and had undergone a thyroidectomy.  He stated 
the veteran was, "Doing quite fine.  T7 and TSH normal.  No 
thyromegaly."  In October 1993, the examiner noted the 
veteran's hypothyroidism history.  He stated that the veteran 
had noted some occasional blood on his stools and toilet 
paper, but denied any persistent bleeding.  The examiner 
stated, "Otherwise clinically feels well.  No fatigue."  He 
noted the veteran would follow up with this in January.  June 
1994 thyroid function profile showed that T-3, T-4, and FTI 
all had "normal results."  In November 1994 and June 1995, 
TSH was normal.  In August 1995, T-3, T-4, FTI, and TSH were 
all normal.  

In November 1995, the examiner stated that the veteran 
weighed 353 pounds and was too heavy to put on the scale.  He 
noted the veteran had hypothyroidism and that it was 
"[u]nder good control."  In February 1997, the veteran was 
seen for follow-up of elevated liver function tests and 
hypothyroidism.  The examiner stated the veteran was "doing 
generally well.  No particular complaints."  There was no 
thyromegaly.  In April 1997, T-3, T-4, FTI, and TSH were all 
normal.  In May 1997, the veteran was seen for follow-up of 
obesity.  He denied any syncope, presyncope, chest pain or 
pressure, orthopnea, dyspnea, or palpitations.  The examiner 
stated that there was no thyromegaly.  In July 1997, T-3, T-
4, FTI, and TSH were all normal.  

A January 1994 VA medical record shows that the veteran had 
two cervical discs fused in 1985 following an industrial 
accident.  The veteran stated that the pain had recurred 
approximately five years prior.  A January 1996 VA treatment 
record shows that the facility had received a call from the 
veteran requesting a referral for possible circulatory 
problems.  An August 1997 record shows that the veteran was 
seen for hypertension screening.  A February 1998 record 
shows VA had been informed that the veteran had been admitted 
to a private hospital for severe cellulitis.

A May 1998 VA examination report shows that the examiner 
noted the veteran complained of chronic bilateral knee 
problems and sprains of the bilateral ankle.  He noted there 
were no medical records available for review.  The veteran 
reported that while on active duty, he had knee strains and 
had twisted his ankles several times on road marches.  He 
stated that the pain was chronic and treated with rest.  The 
veteran noted he was trying to lose weight, but that walking 
aggravated his problem and running was impossible.  He stated 
he currently worked for the state in a sitting-type job and 
had not lost any work due to his knee or ankle problems.  The 
examiner noted that the veteran weighed 392 pounds.  
Following examination, the examiner entered diagnoses of 
early degenerative arthritis, right knee; calcaneal spurring, 
bilateral Achilles' tendon; and chronic strain of knees and 
ankles secondary to morbid obesity.

In December 1998, the RO requested an advisory medical 
opinion from the examiner who had conducted the May 1998 
examination.  The author of the request noted that the claims 
file had not been available at the time of the examination 
and that it was possible the examiner did not know that the 
veteran was service connected for a thyroid disorder.  An 
opinion was solicited to determine whether the veteran's 
morbid obesity was directly due to or proximately the result 
of the service-connected thyroidectomy.  In response to the 
question posed, the examiner noted that the veteran had 
undergone a partial thyroidectomy and had been supplemented 
with Synthroid dating back to 1987.  He stated that all tests 
had demonstrated good control.  He opined that the veteran's 
morbid obesity was exogenous, rather than thyroid based, as 
all examination and lab values reported him to be in good 
control of the thyroid disorder.

In a January 1999 rating decision, the RO granted service 
connection for chronic right knee disability and denied 
service connection for left knee disability, bilateral ankle 
disability, and exogenous obesity.  In addressing the claim 
for service connection for obesity, the RO noted that the 
veteran was service connected for thyroid disease and that 
the VA examination had noted that the disability affecting 
the veteran's ankles and knees was due to obesity.  The RO 
construed this as an implied claim for service connection for 
obesity as being secondary to the service-connected thyroid 
disease and denied it based upon the December 1998 medical 
opinion.  The veteran was notified of this determination in 
January 1999, along with his appellate rights, and did not 
appeal the determination.

In April 1999, the veteran requested a re-evaluation of his 
service-connected right wrist disorder.  In August 1999, the 
veteran requested that his claim be expedited because he was 
unemployed due to sleep apnea.  In September 1999, the RO 
granted a 20 percent evaluation for postoperative right wrist 
ganglionectomy with median nerve entrapment.  

In November 1999, the veteran submitted an application to 
reopen the claim for service connection for hemorrhoids.  In 
January 2000, the RO informed the veteran that it had 
previously denied his claim for service connection for 
hemorrhoids and that he would need to submit new and material 
evidence to reopen the claim.  It provided the veteran with 
the opportunity to appeal this determination.  In November 
1999, the veteran submitted a claim for his daughter to be 
recognized as a helpless child.

On September 29, 2000, the veteran requested a re-evaluation 
of his thyroid condition due to increased sluggishness, 
weight gain, constipation, and depression.

In January 2001, the veteran submitted private medical 
records to support his claim.  A May 1999 record shows that 
the veteran was seen with "mood disorder, secondary to 
general medical condition."  The examiner stated the veteran 
was "basically stable" and "ha[d] no complaints at this 
time."  The veteran was oriented times three without 
suicidal or homicidal ideation.  Insight, intellect, and 
judgment were all intact.  The impression was that the 
veteran was "fairly stable on the current regime" and would 
continue taking Prozac.  

A March 2000 medical record shows that the examiner stated, 
"As far as his hypothyroidism, he is taking his medicines 
without any problems."  A June 2000 medical record shows 
that the veteran was seen for follow-up with lymphedema and 
hypothyroidism.  The examiner stated, "Doing quite fine.  He 
is happy because the state has apparently granted him his 
disability."  Physical examination revealed the veteran's 
legs looked "pretty good."  They were swollen, but there 
was no evidence of cellulitis.  There was "[n]o 
thyromegaly."  In August 2000, the veteran was seen for 
follow-up for hypothyroidism, thrombocytopenia, and 
hypertension.  The veteran denied chest pain, syncope, 
presyncope, or palpitations.  There was no bruising or 
bleeding.  The examiner stated that cardiac examination 
revealed no gallops, rubs, or murmurs.  There was no 
thyromegaly.  An October 2000 letter to the veteran from a 
private physician states the following, in part:

I understand that you need a letter to 
present to the American Legion.  I 
understand that you would like them to 
know that you have problems of 
constipation, fatigue manifested by 
sluggishness, depression, and obesity.  
These all impinge on your health care.

A March 2001 VA psychiatric evaluation report shows that the 
veteran reported that his thyroid was "messed up" and that 
it was a "real problem."  The veteran denied all forms of 
mental health prior to 1997.  He stated that he underwent 
mental health evaluation at that time, which was associated 
with "job stress," which resulted in his being put on 
Prozac.  The veteran reported that his weight had increased 
approximately 20 pounds and that he had been diagnosed with 
sleep apnea and had been put on a breathing device.  The 
examiner stated that the veteran's general health was "only 
fair" because he had chronic low back pain, sleep apnea, 
chronic recurring cellulitis in the lower extremities, and 
hypothyroidism.  Following examination, the examiner entered 
a diagnosis of adjustment disorder with depressed mood.  He 
assigned a Global Assessment of Functioning score of 78.  The 
examiner stated that the veteran had had a number of 
situational and environmental reserves and stresses, to which 
the veteran had responded with periodic subjective depression 
of mood.  He stated that the stresses included his current 
job situation, parenting a severely handicapped child, and 
his subjective sense of his deteriorating health.  He noted 
that the most appropriate diagnosis was adjustment disorder, 
but that he was unable to identify a "mental illness" 
producing social or vocational impact.

A March 2001 VA examination report shows that the examiner 
noted the veteran's thyroid disease history.  The veteran 
reported he was taking Synthroid at 0.15 milligrams daily.  
He reported a "tremendous" weight gain.  The veteran also 
stated he had edema of the lower legs, which had started in 
1991 and that he had been treated or hospitalized 15 times 
due to multiple infections in his lower extremities.  The 
veteran also stated he had trouble walking due to mild pain 
and that walking one flight of stairs caused shortness of 
breath and that he had to rest due to back pain.  The veteran 
stated that his hands get cold quickly.  He also reported 
constipation and depression.  The examiner stated that upon 
physical examination, no thyroid was palpated.  He stated 
that review of the medical records showed that the veteran 
was in a "euthyroid range."  The diagnoses were 
"[h]ypothyroid, treated, asymptomatic" and lymphatic edema 
of both legs.  The examiner added, "His complaints of 
constipation, depression, and weight gain are consistent with 
hypothyroidism."

In March 2004, additional records were associated with the 
claims file-both private and VA, dated from 1987 to 2004.  A 
March 2000 letter shows that the examiner noted that the 
veteran would need "monthly visits" for the next year 
regarding his lymphedema, obstructive sleep apnea, 
gastroesophageal reflux disorder, history of 
thrombocytopenia, history of elevated liver function tests, 
hypothyroidism, and recurrent cellulitis of the legs.  A 
March 2000 private medical record shows that the veteran was 
undergoing physical therapy for low back pain, which he 
completed that same month.  It was noted that the veteran's 
pain in his back had gone from a 7.5 to 8 to a 6 to 7 on a 
scale from one to 10, with 10 being the worst.  

An April 2000 private medical record shows that the veteran 
was seen for "congenital lymphedema," and hypertension.  
The examiner stated that as far as hypertension, the veteran 
denied chest pain, syncope, presyncope, or palpitations.  
Cardiac examination revealed no gallops, rubs, or murmurs.  
The veteran indicated he wanted to have an MRI done of his 
lower extremities.  The examiner stated that he would follow 
up with hypertension after the MRI and that there was a 
possibility that the veteran would need antihypertensive 
medicine.  The veteran stated that the "state" did not want 
to give him disability.  The veteran reported that his legs 
would get numb whenever he sat for too long and that he would 
have to get up and walk around and questioned his ability to 
work "at a desk."  The examiner noted, "The doctor down 
south considers [the veteran] permanently disabled[,] and I 
believe he is disabled from working too."  An October 2000 
VA medical record shows that the veteran had been medically 
retired from the State of Alaska due to "bad back and bad 
legs."  The veteran was noted to be on Synthroid at 0.15 
milligrams.

Records from 2000 to 2001 show that the veteran was seen 
regularly for lymphedema.  In September 2001, the examiner 
stated that the veteran presented with hypertension, 
hypothyroidism, and lymphedema.  There was no thyromegaly.  
In October 2001, T-3, T-4, FTI, and TSH were all normal.  The 
following day, the veteran presented for follow up with 
hypothyroidism, gastroesophageal reflux disorder, lymphedema, 
and thrombocytopenia.  The examiner stated that the veteran 
was "[g]enerally doing well."  The veteran denied diarrhea, 
constipation, nausea, and vomiting.  There was no 
thyromegaly.  In January 2002, the veteran presented for 
follow up of cellulitis of the right lower extremity and 
hypertension.  The veteran denied diarrhea, constipation, 
nausea, and vomiting.  

A February 2002 private medical record shows that the veteran 
was seen for follow up for hypertension, gastroesophageal 
reflux disorder, bilateral lymphedema, and sleep apnea.  The 
veteran denied diarrhea and constipation.  Cardiovascular 
examination revealed no chest pain, syncope, presyncope, or 
palpitations.  The assessment was that each of the diagnoses 
were "stable."  In May 2002, T-3, T-4, FTI, and TSH were 
all normal.  In September 2002, the veteran presented again 
with hypertension, gastroesophageal reflux disorder, 
hypothyroidism, and depression.  The examiner stated that the 
veteran was, "Doing well."  The veteran reported that his 
depression was "under good control," and denied any 
shortness of breath.  Three days later, the veteran returned 
for a "recheck" for sleep apnea.  The examiner stated that 
the veteran reported he had been using the CPAP machine most 
nights and that he was aware of a significant improvement in 
his sleep architecture, as well as daytime sleepiness.  The 
impressions were that the veteran had obstructive sleep apnea 
syndrome, which was severe with a previously-determined 
respiratory disturbance, morbid obesity, and esophageal 
reflux and gastroesophageal reflux disorder.  He noted that 
once the veteran was established that the veteran could taper 
off the Prozac, as his depression had "significantly 
improved."

In October 2002, the examiner noted that the veteran had 
"[n]o thyroid problems."  There was no thyromegaly.  Later 
that month, the examiner stated that he had filled out the 
veteran's disability form and that the veteran was unable to 
work because he could not sit or stand.  That same month, T-
3, T-4, FTI, and TSH were all normal.  In December 2002, the 
examiner noted that the veteran had no thyromegaly.  That 
same month, T-3, T-4, FTI, and TSH were all normal.  In 
February 2003, the veteran presented with follow up for 
cellulitis of the left leg, which was resolved.  The examiner 
noted that the lymphedema was chronic and that the veteran 
needed follow up on his hypertension and hypothyroidism.  The 
veteran denied chest pain, syncope, presyncope, or 
palpations.  He also denied diarrhea, constipation, nausea, 
and vomiting.  His fatigue level was reported as normal, and 
the examiner noted that, "[H]e really hasn't been fatigued 
at all."  There was no thyromegaly.  The examiner entered a 
diagnosis of hypothyroidism.  In March 2003, T-3, T-4, FTI, 
and TSH were all normal.  In June 2003, the examiner noted 
that the veteran presented for chronic lymphedema and gout, 
as well as hypertension and hypothyroidism.  He stated the 
veteran was, "Generally doing well."  There was no 
thyromegaly.

III.  Earlier effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  An 
effective date for a claim for increase may be granted prior 
to the date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year from the 
date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2004); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a) (2004), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Also, under 38 C.F.R. § 3.157(b)(1) (2004), 
once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability was not compensable in 
degree, receipt of outpatient, hospital examination, or 
admission to a VA or uniformed services hospital will be 
accepted as receipt of an informal claim for an increased 
evaluation based on the date of the outpatient treatment, 
hospital examination, or admission to a VA or uniformed 
services hospital.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established.  Id.  When the evidence is from a private 
physician, the date of receipt of such evidence will be 
accepted when the evidence furnished by or on behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable possibility of entitlement to 
benefits.  Id. at (b)(2) (2004).

Under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 
7903 (2004), a 10 percent rating is warranted when 
hypothyroidism is productive of fatigability, or when 
continuous medication is required to treat the condition.  A 
30 percent rating requires that the condition be manifested 
by fatigability, constipation and mental sluggishness.  Id.  
To warrant a 60 percent rating under this code, the 
disability must be productive of muscular weakness, mental 
disturbance and weight gain.  Id.  Finally, a 100 percent 
rating is warranted when the condition is manifested by cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute) and 
sleepiness.

The Board notes that the above laws have not changed from 
1998 to the present.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has alleged he warrants an earlier effective date 
for the grant of the 100 percent evaluation for 
hypothyroidism, to include alleging that there was clear and 
unmistakable error in a January 1999 rating decision.  The 
Board will address the claim for clear and unmistakable error 
separately and then address whether an earlier effective date 
is warranted on bases other than clear and unmistakable 
error.

A.  Clear and Unmistakable Error

The veteran asserts that there is clear and unmistakable 
error in the January 1999 rating decision because VA ignored 
medical records that the veteran had submitted in connection 
with a claim the veteran made in 1998.  The veteran states 
that the medical records were not "specifically mentioned" 
in the January 1999 rating decision, which has caused the 
January 1999 rating decision to contain clear and 
unmistakable error.  Specifically, the veteran, through his 
representative makes the following argument, in part:

Because the records end with a report 
dated February 3, 1998, and are 
accompanied by a VA Form 21-4142 signed 
by the veteran and dated January 14, 
1998, we contend the records were 
furnished to the Regional Office in early 
1998.  This is significant, because the 
local rating board was considering the 
issue of obesity being related to 
service-connected hypothyroidism prior to 
its January 1999 decision.  The medical 
reports include fee basis treatment by 
Dr. K[], and chronicle a long-term 
problem with severe cellulitis and 
lymphedema of the legs, thrombocytopenia, 
and leukopenia.  A chronic obesity 
problem is noted throughout these 
records, including a remark on a November 
15, 1995[,] report that the veteran "is 
too heavy to put on ETT", noting his 
weight of 353 pounds and the equipment 
could hold up to 350 pounds.  There are 
also several notations over different 
time periods of the veteran having 
chronic leg swelling and 1+ edema of the 
legs bilaterally.  

VA medical records obviously were of 
record and available by the [agency of 
original jurisdiction] at the time of the 
January 1999 decision concerning the 
veteran's treatment and symptoms relating 
to hypothyroidism.  The fact that these 
records have not been reviewed or 
discussed for any VA decision indicates 
that the [agency of original 
jurisdiction] ignored factual evidence 
pertinent to the issues at that time.  
Therefore the January 1999 decision 
contains clear and unmistakable error. . 
. 

The veteran argues that because there is clear and 
unmistakable error in the January 1999 rating decision, it 
would allow him an effective date of March 17, 1998, for the 
award of the 100 percent evaluation for hypothyroidism.

Based upon the Board's interpretation of what the veteran 
(through his representative) is asserting, it would appear 
that the veteran is arguing that the RO failed to consider a 
claim for an increased evaluation for the service-connected 
hypothyroidism at the time of the January 1999 rating 
decision.  

Prior RO decisions that are final and binding are to be 
accepted as correct in the absence of "clear and 
unmistakable error."  38 C.F.R. §§ 3.104(b), 3.105(a) 
(2004).  Otherwise prior decisions are final.  38 U.S.C.A. § 
7105 (West 2002).

The Court has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  "A determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior [RO 
decision]."  Id. at 314.  Specifically, the Court has 
stated:

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.

Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) (emphasis in 
original).  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In 
order to establish a valid clear and unmistakable error 
claim, "the claimant must show that an outcome-determinative 
error occurred, that is, an error that would manifestly 
change the outcome of the prior decision."  Bustos v. West, 
179 F.3d 1378, 1381 (Fed. Cir. 1999).

For a final RO decision to be reversed or revised under 38 
U.S.C. § 5109A on the ground that VA failed to recognize a 
claim for veterans benefits, it must be concluded that: (1) 
it is obvious or undebatable that, when prior filings are 
construed in the claimant's favor, the pleadings constitute 
an earlier claim for the veterans benefit that was 
subsequently awarded by VA; and (2) VA's failure to recognize 
that claim manifestly affected the subsequent award of 
benefits.  VAOPGCPREC 4-2004 (May 2004); see also Moody v. 
Principi, 360 F.3d 1306 (Fed. Cir. 2004).  Thus, both 
criteria must be met for there to be clear and unmistakable 
error in a prior decision, which failed to consider a 
reasonably-raised claim.

The Board finds that the specific question before it is 
whether there was clear and unmistakable error in the January 
1999 rating decision in failing to consider a claim for 
increase for the service-connected hypothyroidism.  The Board 
has thoroughly reviewed the evidence of record and the law 
extant at the time of the January 1999 rating decision and 
concludes that the RO did not commit clear and unmistakable 
error in failing to consider an increased-rating claim at the 
time of the January 1999 rating decision.  The reasons 
follow.  

In addressing the first prong, the Board notes that it must 
be obvious or undebatable that a claim for increased benefits 
had been filed at the time of the January 1999 rating 
decision.  First, it must be noted that there was no formal 
claim for an increased evaluation for the service-connected 
hypothyroidism filed prior to the January 1999 rating 
decision, as the veteran did not submit a statement 
requesting an increased evaluation for his service-connected 
disability.  Second, there was nothing in the record at the 
time of the January 1999 rating decision that could be 
construed as an informal claim for an increased rating for 
hypothyroidism within the meaning of 38 C.F.R. § 3.155(a).  
The veteran did not communicate or imply an intent to apply 
for an increased evaluation for the service-connected 
hypothyroidism.  The veteran has not made the argument that 
he filed either a formal claim or an informal claim under 
38 C.F.R. § 3.155(a); however, the Board has addressed this 
for thoroughness.  

The veteran claims that an informal claim was filed based 
upon the medical records that were associated with the claims 
file at the time of the January 1999 rating decision.  The 
Board has reviewed both the VA treatment records, see 
38 C.F.R. § 3.157(b)(1), and the private medical records, see 
38 C.F.R. § 3.157(b)(2), that were of record at the time of 
the January 1999 rating decision and finds that none of them 
meet the criteria for an informal claim for increase.  
Regarding the VA medical records, there is are treatment 
records, dated from January 1994 to February 1998, a May 1998 
VA examination report, and a December 1998 VA opinion.  The 
January 1994 treatment record addressed the veteran's 
cervical spine.  A January 1996 treatment record shows that 
the veteran was seen for circulatory problems.  An August 
1997 treatment record shows that the veteran was seen for 
hypertension screening.  The examiner noted that the 
veteran's health considerations involved thyroid, recurrent 
hemorrhoid problems, lymphatic edema of the lower right leg, 
clot removed from right wrist, and multiple blood clot 
formations.  The February 1998 treatment record shows that 
the veteran was admitted for severe cellulitis and lymphedema 
of the legs.  The Board does not find that any of these 
treatment records constitute a claim for increase for the 
service-connected hypothyroidism.  See 38 C.F.R. 
§ 3.157(b)(1) (This paragraph apply only when the VA record 
relates to examination or treatment of a disability for which 
service connection has previously been established).  In none 
of these records is the veteran being treated for the 
service-connected disability.  Id.  Rather, he is being 
treated for cervical spine pain and circulatory problems.  
When noting the veteran's thyroid condition, it is noted in 
the context of the veteran's medical history, as opposed to 
him being treated for such disability.  See id.  Therefore, 
the Board finds that none of these treatment records 
establish an informal claim for increase.  

While the May 1998 VA examination report showed that the 
veteran reported he was trying to lose weight and a diagnosis 
of chronic strain of the knees and ankles secondary to morbid 
obesity was entered, the examiner did not attribute the 
diagnosis of morbid obesity to the service-connected 
hypothyroidism.  Nowhere in the four corners of that 
examination report was there a diagnosis of hypothyroidism.  
Therefore, the Board finds that the May 1998 VA examination 
report was not an informal claim for an increased evaluation 
for hypothyroidism.  See id.  The December 1998 VA opinion 
established that the veteran's thyroid disorder was "in good 
control," which would not establish a claim for increase.  
Also, the examiner determined that the morbid obesity was not 
due to the service-connected hypothyroidism.  While that 
opinion clearly addresses the service-connected 
hypothyroidism, negative evidence (as the examiner determined 
that the veteran's obesity was not related to the service-
connected hypothyroidism, and he determined that the 
veteran's hypothyroidism was "in good control") cannot be 
reasonably construed as a claim for increase.  

Regarding the private medical records, in order for them to 
be considered a claim for increase, they would need to show a 
"reasonable possibility of entitlement to" an increased 
rating.  None of the medical records would establish that the 
veteran's disability had increased in severity.  For example, 
in September 1990, the veteran stated he had been on thyroid 
medication since his time in service and that he was "doing 
well."  In September 1992, the examiner noted the veteran 
had hypothyroidism and that he was doing well, his lab 
results were normal, and there was no thyromegaly.  In 
October 1993, the examiner stated the veteran felt well and 
had no fatigue.  Lab results in November 1994, June 1995, and 
August 1999 were all within normal limits in relation to the 
veteran's thyroid.  In November 1995, while reporting the 
veteran was 353 pounds, the examiner noted the veteran had 
hypothyroidism, which was "[u]nder good control."  In 
February 1997 and April 1997, the examiner noted there was no 
thyromegaly.  In April 1997 and July 1997, lab results were 
normal.  Finally, while a diagnosis of obesity was entered in 
the May 1998 VA examination report, VA obtained a medical 
opinion addressing whether that diagnosis was either 
proximately due to or the direct result of the service-
connected hypothyroidism.  The examiner found that the 
veteran's obesity was due to exogenous rather than thyroid 
based "as all exams and lab values report him to be in good 
control of the thyroid disorder."  

None of these records would indicate that the veteran had any 
increased symptomatology associated with the service-
connected hypothyroidism.  While the veteran has argued that 
the findings of his obesity would have raised a claim for 
increase, the Board notes that the January 1999 rating 
decision addressed the claim of whether service connection 
for obesity was warranted as being secondary to the service-
connected hypothyroidism.  Therefore, the veteran's obesity 
issue was adjudicated in the January 1999 rating decision, 
contrary to the veteran's argument that it was not addressed.  
Additionally, the veteran notes that there were findings in 
the medical records of chronic leg swelling and 1+ edema of 
the legs, bilaterally.  The Board infers this as the veteran 
alleging that these symptoms would indicate increased 
symptomatology associated with the service-connected 
hypothyroidism.  At the time of the January 1999 rating 
decision, no medical professional had attributed those 
symptoms to the service-connected hypothyroidism.  
Furthermore, those symptoms are not even those contemplated 
under Diagnostic Code 7903.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7903.  Therefore, the Board finds that such 
medical findings would not have established an informal claim 
for an increased evaluation for the service-connected 
hypothyroidism, as none of these records show a "reasonable 
possibility of entitlement to [increased] benefits."  See 
38 C.F.R. § 3.157(b)(2).

In sum, the Board finds that there was no unadjudicated claim 
for increase for the service-connected hypothyroidism pending 
at the time of the January 1999 rating decision.  This 
includes a claim for a total rating for compensation based 
upon individual unemployability.  While there was a September 
1991 letter, wherein the private physician stated that the 
veteran was not medically able to return to work, nowhere in 
that letter did the physician attribute the veteran's 
inability to work to a service-connected disability.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Accordingly, the Board finds that it is not obvious or 
undebatable that, when prior filings are construed in the 
claimant's favor, the pleadings constituted a claim for 
increase.  Not only did the veteran not state or imply that 
his disability had worsened, no medical professional had made 
an allegation that the veteran's hypothyroidism had worsened.  
In fact, when addressing the veteran's hypothyroidism, each 
examiner stated that it was under control or that the veteran 
was doing fine.  As the first prong has not been met, the 
claim for clear and unmistakable error in the January 1999 
rating decision, on the basis that the RO failed to 
adjudicate a claim for increase, cannot be successful.  See 
VAOPGCPREC 4-2004.  

B.  Bases other than clear and unmistakable error

Alternatively, the veteran has argued that he warrants an 
effective date of April 6, 2000, for the award of the 
100 percent evaluation for hypothyroidism.  Specifically, he 
states the following, through his representative:

We contend that the treatment reports 
generated by the April 6, 2000, 
consultation between Drs. H[] and K[] 
present a viable date for entitlement to 
a 100 percent disability evaluation.  At 
the veteran's next appointment with Dr. 
K[] on April 18, 2000, he told the 
veteran he was permanently disabled from 
working.  Such a statement may be 
accepted as reaching the conclusion the 
veteran was totally disabled and eligible 
for a 100 percent rating.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in February 2002, the veteran stated that 
his disability was "tolerable" up until the time of the 
current effective date. 

As set out above, in a claim for an increased evaluation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim controls.  
38 C.F.R. § 3.400(o)(2).  Based upon the informal hearing 
presentation, dated August 2004 and February 2004, the Board 
notes that the veteran is in agreement with this assessment.  

Because the Board has determined that the January 1999 rating 
decision did not contain clear and unmistakable error in the 
RO's failure to adjudicate a claim for increase, and has 
provided the reasons and bases for that determination, it 
need not address whether the veteran had filed an informal 
claim prior to the January 1999 rating decision, as the 
analysis is the same.  The Board has carefully reviewed the 
evidence in the interim between the January 1999 rating 
decision and the veteran's claim for increased benefits, 
received on September 29, 2000, and finds that the 
preponderance of the evidence is against an effective date 
earlier than September 29, 2000, for the award of the 
100 percent evaluation for hypothyroidism.  The reasons 
follow.

The veteran has not alleged that he filed either an informal 
claim or a formal claim for increase prior to the date of his 
September 2000 formal claim (except where he alleged clear 
and unmistakable error).  Rather, his argument is that an 
increase in his disability was ascertainable within one year 
of the September 29, 2000, claim.  The Board notes that the 
1999 and 2000 private medical records associated with the 
claims file in connection with the veteran's September 2000 
claim for increase cannot be construed as informal claims for 
increase under 38 C.F.R. § 3.157(b)(2).  Under that 
regulation, the date of the informal claim is not be the date 
on the private medical record, but the date that the private 
medical record was received by VA.  See id.  This is where 
the difference occurs with VA medical records (where the date 
of the medical record is considered the date of claim).  
Compare 38 C.F.R. § 3.157(b)(1) to (b)(2).  Here, all the 
private medical records (submitted after the January 1999 
rating decision) were received after the veteran's September 
29, 2000, claim for increase.  While those records may be 
considered in determining whether it was ascertainable that 
an increase in the veteran's disability occurred within one 
year of the date of claim (here, September 29, 1999), they 
may not be considered as informal claims for increase prior 
to September 29, 2000.  See id.

The Board notes that VA medical records were associated with 
the claims file following the Board's September 2003 remand.  
However, those treatment records do not assist the veteran in 
obtaining an earlier effective date for the date of claim, as 
they are either duplicative of that which was before the RO 
at the time of the January 1999 rating decision, do not show 
treatment for hypothyroidism, or are dated after September 
29, 2000.  Thus, these records do not provide a basis to 
grant the veteran an earlier effective date for the award of 
the 100 percent evaluation for hypothyroidism.  

The Board has thoroughly reviewed the evidence of record, 
with special attention to the evidence dated between 
September 1999 and September 2000, and finds that the 
preponderance of the evidence is against a finding that the 
veteran's disability had worsened to the 30 percent 
evaluation, the 60 percent evaluation, or the 100 percent 
evaluation.  Initially, it must be noted that while the 
veteran was rated at a noncompensable evaluation, it had been 
determined in the November 1985 rating decision that the 
veteran's hypothyroidism had existed prior to service and was 
10 percent disabling upon his entrance into service.  See 
38 C.F.R. § 3.322(a).  Therefore, the 10 percent evaluation 
had been subtracted from his evaluation, which would result 
in a noncompensable evaluation, although the veteran met the 
criteria for a 10 percent evaluation.  In this case, the 
evidence would need to show that the veteran meet an 
evaluation in excess of 10 percent to warrant an increased 
evaluation prior to September 29, 2000.

In addressing the evidence dated within one year of the 
veteran's claim, in March 2000, the private physician stated 
that, "As far as [the veteran's] hypothyroidism, he is 
taking his medicines without any problems."  Such record 
would not establish that the veteran's disability had 
increased in severity, and, in fact, would indicate that the 
disability had not increased in severity.  A March 2000 
letter shows that the examiner stated that the veteran would 
need monthly visits for the next year regarding multiple 
disabilities, which included hypothyroidism.  This does not 
show that the veteran has increased symptoms; rather, it 
shows that the veteran needs to be seen on a monthly basis 
for multiple disabilities (there were seven disabilities 
listed).  

The Board disagrees with the veteran's assertion that the 
April 2000 medical records establish that the veteran's 
disability had increased to the 100 percent evaluation.  In 
August 1999, the veteran had attributed his inability to work 
to sleep apnea, which is not a service-connected disability.  
An October 2000 VA treatment record shows that the veteran 
reported he was medically retired from the State of Alaska 
due to "bad back and bad legs."  Neither of the veteran's 
statements would establish that he was either 100 percent 
disabled due to hypothyroidism or that he could not work due 
to the service-connected hypothyroidism.  The evidence in the 
claims file shows that the veteran has multiple disabilities, 
which disabilities are not service connected.  

In the April 2000 medical record, which the veteran has 
alleged shows that he meets the 100 percent evaluation for 
hypothyroidism, the examiner noted that the veteran was there 
to be seen for congenital lymphedema and hypertension-
neither of which are service connected and neither of which 
have been attributed to hypothyroidism.  The veteran reported 
that his legs would go numb whenever he sat too long and that 
he would have to get up and walk around and that he 
questioned his ability to work "at a desk."  Nowhere in the 
four corners of that medical record did the veteran, or the 
examiner, attribute the veteran's inability to sit, stand, or 
walk to the service-connected hypothyroidism.  Additionally, 
the examiner did not state that the veteran was unable to 
work due to hypothyroidism.  In fact, hypothyroidism is not 
even mentioned in that medical record.  While the veteran has 
implied that his cellulitis, hypertension, and lymphedema are 
related to the service-connected hypothyroidism, there is no 
medical evidence in the claims file to substantiate that 
allegation.  No medical professional has attributed any of 
the veteran's multiple diagnoses of various disabilities to 
the service-connected hypothyroidism.  

The Board must point out that the laboratory findings 
throughout the claims file, which are dated from 1992 to 
2003, all show that the veteran's thyroid function is within 
normal limits.  At the time of the July 1985 VA examination, 
the veteran was on 0.15 milligrams of Synthroid.  Whenever 
the veteran's dosage of Synthroid has been reported 
throughout the record, the dosage has remained the same.  
None of the medical records show a positive finding of 
thyromegaly.  In fact, whenever an examiner has mentioned 
that finding, it has been a finding that the veteran has no 
thyromegaly.  None of the medical records show a finding by 
either the veteran or a medical professional that the 
veteran's hypothyroidism is out of control.  In fact, in the 
March 2001 VA examination report, the examiner diagnosed the 
veteran with hypothyroid and stated that it was 
"asymptomatic."  The Board cannot find evidence dated 
within one year prior to the date of the veteran's claim that 
establishes a date that the veteran met a higher evaluation 
for hypothyroidism prior to September 29, 2000.  

As acknowledged by the veteran, if an increase in disability 
cannot be factually ascertainable within one year prior to 
date of claim, then the effective date is the date of claim.  
See 38 U.S.C.A. 5110(a).  Accordingly, for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against an effective date earlier than September 29, 2000, 
for the award of a 100 percent evaluation for hypothyroidism, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to an effective date earlier than September 29, 
2000, for the award of a 100 percent evaluation for 
hypothyroidism status post thyroidectomy with depression, 
weight gain, cold intolerance, and sleepiness, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


